Nichols, Justice.
While he was incarcerated in the State prison at Reidsville a “detainer” was placed on the appellant by the Sheriff of Hall County, as the result of two indictments; for noncapital offenses being returned against him by the grand jury of Hall County. The appellant, pro se, filed a demand for trial which was overruled and it is from this judgment adverse to him that the appellant appeals. Held:
The questions presented by the appellant’s appeal involve the application of the facts of the case to unquestioned and unambiguous provisions of the state and federal Constitutions. Therefore, the jurisdiction of the appeal is in the Court of Appeals and not in this court. See Harrold v. State, 217 Ga. 612 (124 SE2d 73); Glass v. State, 219 Ga. 565 (134 SE2d 813); Allen v. State, 219 Ga. 777 (135 SE2d 885); Blevins v. State, 113 Ga. App. 413, 415 (148 SE2d 192); and Blevins v. State, 113 Ga. App. 702 (149 SE2d 423).

Transferred to the Court of Appeals.


All the Justices concur.